PREWITT,
Chief Judge, concurring.
I agree with the majority opinion. However, if the record had established an agreement between the debtors, the auctioneer, and Empire Bank, that the proceeds were to be paid by the auctioneer directly to Empire Bank, then my view would have been different. There may have been such an agreement, but it is not shown in the record.
Huff Equipment Company’s right to receive the funds by garnishment can be no *87greater than the debtors’ right to the funds. If the auctioneer was legally obligated to pay the proceeds to Empire Bank rather than to the debtors, then the garnishment would have been ineffective as to those funds. In such a situation, the provisions of the Uniform Commercial Code followed in the majority opinion would not be relevant. Those provisions would be applicable only if the proceeds were held by the debtors or by a third party who could properly pay them to the debtors. From the record it appears that the auctioneer was going to pay the proceeds to the debtors so the Code provisions are controlling.